DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated July 7, 2022 in response to a non-final office action.  Claims 1, 3, 5, 8, 10, 12-16, and 18-20 have been amended.  Claims 2, 4, 9, and 11 have been cancelled.  Claims 1, 3, 5-8, 10, and 12-20 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 12 and 15 to obviate the previous objection to claims 12 and 15.  The previous objection to the said claims is hereby withdrawn.
  Applicant's cancellation of and/or amendment to claims 1, 3, 5, 8, 10, 12-16, and 18-20 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it/they depend(s), or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is dependent on claim 9, which has been cancelled.   It appears that claim 10 is dependent on the method of claim 8 instead.  In view of compact prosecution, the instant limitation will be interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et.al. (US Patent Application Publication, 20200059390, hereinafter, “Zhang”) in of Chatterjee et.al. (US Patent Application Publication, 20170303248, hereinafter, “Chatterjee”).
Regarding claim 1, Zhang teaches:
A data transmission method, comprising (Zhang: flowchart of scheduling, by an eNB, retransmission of Msg3.  Fig. 29 and ¶ [0136]): 
receiving, by a terminal device, first downlink control information (DCI) (Zhang: the TBS [Transport Block Size (¶ [0028])] value indicated by the DCI scheduling retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission, ... there is no difference in interpretation between the DCI scheduling retransmission of Msg3 and the DCI scheduling other PUSCH [i.e., Msg3 transmission is via PUSCH].  Fig. 29 and ¶ [0597]) from a network device (Zhang: the eNB [i.e., network device] provides Msg3 with multiple possible TBSs for the UE [i.e., terminal device] to select.  Fig. 29 and ¶ [0597]), wherein the first DCI includes a field that indicates to the terminal device to transmit a first message Msg 3 or a second Msg 3 on a first physical uplink shared channel (PUSCH) indicated by the first DCI (Zhang: the UE receives the Msg2 [i.e., random access response (RAR), in limitation below] and selects a corresponding TBS value [i.e., field] according to whether the UL data is to be transmitted on Msg3 and transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]), the first Msg 3 being an uplink message that is scheduled by a random access response message in a random access procedure and that does not carry user data (Zhang: if there is no UL data to be transmitted in the buffer of the UE, that is, the UL data is not transmitted in Msg3 [i.e., first Msg3 does not carry user data], Then the smaller TBS allocated in the RAR grant [i.e., random access response (RAR)] and the corresponding resource set is selected.  Fig. 22 and ¶ [0492]), and the second Msg 3 being an uplink message that is scheduled by a random access response message in a random access procedure and that carries user data (Zhang: if there is UL data to be transmitted [i.e.,  second Msg3 carries user data] in the buffer of the UE, a larger TBS allocated in the RAR grant and its corresponding resource set is selected.  Fig. 22 and ¶ [0492]); 
transmitting, by the terminal device, the first Msg 3 or the second Msg 3 on the first PUSCH based on the first DCI (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]).
Although Zhang teaches a UE receiving DCI scheduling PUSCH resources (of different Transport Block Sizes) from an eNB for transmitting Msg3 messages, Zhang does not explicitly teach:
receiving, by the terminal device, second DCI from the network device, wherein the second DCI includes a field that indicates to the terminal device to stop transmitting the first Msg 3 or the second Msg 3; and
stopping, by the terminal device based on the second DCI, transmitting of the first Msg 3 or the second Msg 3, 
wherein the field in the first DCI is at least one of a field set in a standard for indicating new data indicators (NDIs), a field set in a standard for indicating hybrid automatic repeat request (HARQ) process number information, and a field not set in a standard for indicating either NDIs or HARQ process number information, and
wherein the field in the second DCI is at least one of a field set in a standard for indicating NDIs that is reused to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg 3, a field set in a standard for indicating HARQ process number information that is reused to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg 3, and a field not set in a standard for indicating either NDIs or HARQ process number information that is used to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg3.
However, in the same field of endeavor, Chatterjee teaches:
receiving, by the terminal device, second DCI from the network device, wherein the second DCI includes a field that indicates to the terminal device to stop transmitting the first Msg 3 or the second Msg 3 (Chatterjee: In still other embodiments ... a new DCI format can be defined. In some such embodiments, an MTC-specific DCI format can be used to inform UEs in an enhanced coverage mode of the early termination of PUSCH transmissions ... such a compact new DCI format may include ... an NDI field … [although Chatterjee does not explicitly teach stopping transmission of Msg3 messages, Chatterjee does teach stopping of on-going PUSCH transmission; and Msg3, as taught by Zhang above, is transmitted via PUSCH transmission].  ¶ [0060]); and
stopping, by the terminal device based on the second DCI, transmitting of the first Msg 3 or the second Msg 3 (Chatterjee: when the PUSCH data is successfully decoded before the end of the retransmission window ... a DCI message indicating early termination of retransmissions is sent from the eNB ... to the UE ... This stops any remaining retransmissions from the UE ... thereby saving power and freeing up transmission resources.  ¶ [0047]), 
wherein the field in the first DCI is at least one of a field set in a standard for indicating hybrid automatic repeat request (HARQ) process number information (Chatterjee: an HARQ process number may be used to identify block data for PUSCH transmissions ... The use of an HARQ process number to identify blocks of data may enable the system to distinguish between these different blocks of data. This use of an HARQ process number adds additional flexibility in transmitting the early termination indication in an asynchronous manner but is associated with additional changes to the DCI format in order to enable a new field for the HARQ process number.  ¶ [0059]), and
wherein the field in the second DCI is at least one of a field set in a standard for indicating NDIs that is reused to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg 3, a field set in a standard for indicating HARQ process number information that is reused to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg 3 (Chatterjee: a new DCI format can be defined. ... an MTC-specific DCI format can be used to inform UEs in an enhanced coverage mode of the early termination of PUSCH transmissions. Such a compact DCI format may contain the HARQ process number ... and/or an NDI field.  ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Chatterjee above in order to save power and free up transmission resources. (Chatterjee, ¶ [0047]).

Regarding claim 3, Zhang-Chatterjee discloses on the features with respect to claim 1 as outlined above.
Zhang further teaches:
receiving, by the terminal device, third DCI includes a field that from the network device (Zhang: : the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., third DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]), wherein the third DCI indicates to the terminal device to transmit a third Msg 3 on a second PUSCH indicated by the third DCI, the third Msg 3 being an uplink message that is scheduled by a random access response message in a third random access procedure and that carries user data (Zhang: if there is UL data to be transmitted [i.e.,  third Msg3 carries user data] in the buffer of the UE, a larger TBS allocated in the RAR grant and its corresponding resource set is selected.  Fig. 22 and ¶ [0492]); 
transmitting, by the terminal device, the third Msg 3 on the second PUSCH based on the third DCI (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]); 
receiving, by the terminal device, fourth DCI includes a field that from the network device (Zhang: the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., fourth DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]), wherein the fourth DCI indicates to the terminal device to back off from transmitting the third Msg 3 and to transmit a fourth Msg 3, the fourth Msg 3 being an uplink message that is scheduled by a random access response message in a fourth random access procedure and that does not carry user data (Zhang: if there is no UL data to be transmitted in the buffer of the UE, that is, the UL data is not transmitted in Msg3 [i.e., fourth Msg3 does not carry user data], Then the smaller TBS allocated [i.e., parameter value] in the RAR grant [i.e., random access response (RAR)] and the corresponding resource set is selected [the Examiner interprets that because there is no uplink data to send using larger TBS, backing off on transmission of the larger TBS is done in order to transmit smaller TBS corresponding to Msg3 (fourth Msg 3) which does not carry user data].  Fig. 22 and ¶ [0492]); and
transmitting, by the terminal device based on the fourth DCI, the fourth Msg 3 on a PUSCH indicated by the fourth DCI Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]).
Chatterjee further teaches:
wherein the field in the third DCI is at least one of a field set in a standard for indicating HARQ process number information (Chatterjee: an HARQ process number may be used to identify block data for PUSCH transmissions ... The use of an HARQ process number to identify blocks of data may enable the system to distinguish between these different blocks of data. This use of an HARQ process number adds additional flexibility in transmitting the early termination indication in an asynchronous manner but is associated with additional changes to the DCI format in order to enable a new field for the HARQ process number.  ¶ [0059]), and
wherein the field in the fourth DCI is at least one of a field set in a standard for indicating NDIs that is reused to indicate to the terminal device to back off from transmitting the third Msg 3 and to transmit the fourth Msg 3, a field set in a standard for indicating HARQ process number information that is reused to indicate to the terminal device to back off from transmitting the third Msg 3 and to transmit the fourth Msg 3 (Chatterjee: a new DCI format can be defined. ... an MTC-specific DCI format can be used to inform UEs in an enhanced coverage mode of the early termination of PUSCH transmissions. Such a compact DCI format may contain the HARQ process number ... and/or an NDI field.  ¶ [0060]).
The rationale and motivation for adding this teaching of Chatterjee is the same as the rationale and motivation for Claim 1.  

Regarding claim 5, Zhang-Chatterjee discloses on the features with respect to claim 1 as outlined above.
Zhang further teaches:
receiving, by the terminal device, fifth DCI from the network device (Zhang: : the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., fifth DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]), wherein the fifth DCI indicates to the terminal device to transmit a fifth Msg 3 on a third PUSCH indicated by the fifth DCI, the fifth Msg 3 being an uplink message that is scheduled by a fifth random access response message in a random access procedure and that carries user data (Zhang: if there is UL data to be transmitted [i.e.,  fifth Msg3 carries user data] in the buffer of the UE, a larger TBS allocated in the RAR grant and its corresponding resource set is selected.  Fig. 22 and ¶ [0492]); 
transmitting, by the terminal device, the fifth Msg 3 on the third PUSCH based on a field that is in the fifth DCI and that indicates transport block size information (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]), wherein a transport block size indicated by the field that is in the fifth DCI is equal to a parameter value, the parameter value being a size that is of a transport block occupied by the fifth Msg 3 and that is indicated in a random access response (RAR) (Zhang: the UE receives the Msg2 [i.e., RAR] and selects a corresponding TBS value [i.e., parameter value] according to whether the UL data [i.e., transport block for Msg3] is to be transmitted on Msg3.  Fig. 22 and ¶ [0492]); 
receiving, by the terminal device, sixth DCI from the network device (Zhang: : the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., sixth DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]); and
backing off, by the terminal device based on a field that is in the sixth DCI and that indicates transport block size information, from transmitting the fifth Msg 3 and to transmit a sixth Msg 3 on a PUSCH indicated by the sixth DCI, wherein a transport block size indicated by the field that is in the sixth DCI is less than the parameter value, and the sixth Msg 3 is an uplink message that is scheduled by a random access response message in a sixth random access procedure and that does not carry user data (Zhang: if there is no UL data to be transmitted in the buffer of the UE, that is, the UL data is not transmitted in Msg3 [i.e., sixth Msg3 does not carry user data], Then the smaller TBS allocated [i.e., parameter value] in the RAR grant [i.e., random access response (RAR)] and the corresponding resource set is selected [the Examiner interprets that because there is no uplink data to send using larger TBS, backing off on transmission of the larger TBS is done in order to transmit smaller TBS corresponding to Msg3 which does not carry user data].  Fig. 22 and ¶ [0492]).

Regarding claim 8, Zhang teaches:
A data transmission method, comprising (Zhang: flowchart of scheduling, by an eNB, retransmission of Msg3.  Fig. 29 and ¶ [0136]): 
sending, by a network device, first downlink control information (DCI) to a terminal device (Zhang: : the eNB [i.e., a network device] provides Msg3 with multiple possible TBSs for the UE [i.e., terminal device] to select  … the TBS [Transport Block Size (¶ [0028])] value indicated by the DCI scheduling retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission, ... there is no difference in interpretation between the DCI scheduling retransmission of Msg3 and the DCI scheduling other PUSCH [i.e., Msg3 transmission is via PUSCH].  Fig. 29 and ¶ [0597]), wherein the first DCI includes a field that indicates to the terminal device to transmit a first message Msg 3 or a second Msg 3 on a first physical uplink shared channel (PUSCH) indicated by the first DCI (Zhang: the UE receives the Msg2 [i.e., random access response (RAR), in limitation below] and selects a corresponding TBS value according to whether the UL data is to be transmitted on Msg3 and transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]), the first Msg 3 being an uplink message that is scheduled by a random access response message in a second random access procedure and that does not carry user data (Zhang: if there is no UL data to be transmitted in the buffer of the UE, that is, the UL data is not transmitted in Msg3 [i.e., first Msg3 does not carry user data], Then the smaller TBS allocated in the RAR grant [i.e., random access response (RAR)] and the corresponding resource set is selected.  Fig. 22 and ¶ [0492]), and the second Msg 3 being an uplink message that is scheduled by a random access response message in a random access procedure and that carries user data (Zhang: if there is UL data to be transmitted [i.e.,  second Msg3 carries user data] in the buffer of the UE, a larger TBS allocated in the RAR grant and its corresponding resource set is selected.  Fig. 22 and ¶ [0492]); 
receiving, by the network device on the first PUSCH, the first Msg 3 or the second Msg 3 transmitted by the terminal device (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]).
Although Zhang teaches a UE receiving DCI scheduling PUSCH resources (of different Transport Block Sizes) from an eNB for transmitting Msg3 messages, Zhang does not explicitly teach:
sending, by the network device, second DCI to the terminal device, wherein the second DCI includes a field that indicates to the terminal device to stop transmitting the first Msg 3 or the second Msg 3, 
wherein the field in the first DCI is at least one of a field set in a standard for indicating new data indicators (NDIs), a field set in a standard for indicating hybrid automatic repeat request (HARQ) process number information, and a field not set in a standard for indicating either NDIs or HARQ process number information, and
wherein the field in the second DCI is at least one of a field set in a standard for indicating NDIs that is reused to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg 3, a field set in a standard for indicating HARQ process number information that is reused to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg 3, and a field not set in a standard for indicating either NDIs or HARQ process number information that is used to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg 3.
However, in the same field of endeavor, Chatterjee teaches:
sending, by the network device, second DCI to the terminal device, wherein the second DCI includes a field that indicates to the terminal device to stop transmitting the first Msg 3 or the second Msg 3 (Chatterjee: In still other embodiments ... a new DCI format can be defined. In some such embodiments, an MTC-specific DCI format can be used to inform UEs in an enhanced coverage mode of the early termination of PUSCH transmissions ... such a compact new DCI format may include ... an NDI field … [although Chatterjee does not explicitly teach stopping transmission of Msg3 messages, Chatterjee does teach stopping of on-going PUSCH transmission; and Msg3, as taught by Zhang above, is transmitted via PUSCH transmission].  ¶ [0060]), 
wherein the field in the first DCI is at least one of a field set in a field set in a standard for indicating hybrid automatic repeat request (HARQ) process number information (Chatterjee: an HARQ process number may be used to identify block data for PUSCH transmissions ... The use of an HARQ process number to identify blocks of data may enable the system to distinguish between these different blocks of data. This use of an HARQ process number adds additional flexibility in transmitting the early termination indication in an asynchronous manner but is associated with additional changes to the DCI format in order to enable a new field for the HARQ process number.  ¶ [0059]), and
wherein the field in the second DCI is at least one of a field set in a standard for indicating NDIs that is reused to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg 3, a field set in a standard for indicating HARQ process number information that is reused to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg 3 (Chatterjee: a new DCI format can be defined. ... an MTC-specific DCI format can be used to inform UEs in an enhanced coverage mode of the early termination of PUSCH transmissions. Such a compact DCI format may contain the HARQ process number ... and/or an NDI field.  ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Chatterjee above in order to save power and free up transmission resources. (Chatterjee, ¶ [0047]).

Regarding claim 10, Zhang-Chatterjee discloses on the features with respect to claim 8 as outlined above.
Zhang further teaches:
sending, by the network device, third DCI to the terminal device (Zhang: : the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., third DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]), wherein the third DCI includes a field that indicates to the terminal device to transmit a third Msg 3 on a second PUSCH indicated by the third DCI, the third Msg 3 being an uplink message that is scheduled by a random access response message in third a random access procedure and that carries user data (Zhang: if there is UL data to be transmitted [i.e.,  third Msg3 carries user data] in the buffer of the UE, a larger TBS allocated in the RAR grant and its corresponding resource set is selected.  Fig. 22 and ¶ [0492]); 
receiving, by the network device on the second PUSCH, the third Msg 3 transmitted by the terminal device (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]); and
sending, by the network device, fourth DCI to the terminal device (Zhang: the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., fourth DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]), wherein the fourth DCI includes a field that indicates to the terminal device to back off from transmitting the third Msg 3 and to transmit a fourth Msg 3, the fourth Msg 3 being an uplink message that is scheduled by a fourth random access response message in a random access procedure and that does not carry user data (Zhang: if there is no UL data to be transmitted in the buffer of the UE, that is, the UL data is not transmitted in Msg3 [i.e., fourth Msg3 does not carry user data], Then the smaller TBS allocated [i.e., parameter value] in the RAR grant [i.e., random access response (RAR)] and the corresponding resource set is selected [the Examiner interprets that because there is no uplink data to send using larger TBS, backing off on transmission of the larger TBS is done in order to transmit smaller TBS corresponding to Msg3 (fourth Msg 3) which does not carry user data].  Fig. 22 and ¶ [0492]).
Chatterjee further teaches:
wherein the field in the third DCI is at least one of a field set in a standard for indicating HARQ process number information (Chatterjee: an HARQ process number may be used to identify block data for PUSCH transmissions ... The use of an HARQ process number to identify blocks of data may enable the system to distinguish between these different blocks of data. This use of an HARQ process number adds additional flexibility in transmitting the early termination indication in an asynchronous manner but is associated with additional changes to the DCI format in order to enable a new field for the HARQ process number.  ¶ [0059]), and
wherein the field in the fourth DCI is at least one of a field set in a standard for indicating NDIs that is reused to indicate to the terminal device to back off from transmitting the third Msg 3 and to transmit the fourth Msg 3, a field set in a standard for indicating HARQ process number information that is reused to indicate to the terminal device to back off from transmitting the third Msg 3 and to transmit the fourth Msg 3 (Chatterjee: a new DCI format can be defined. ... an MTC-specific DCI format can be used to inform UEs in an enhanced coverage mode of the early termination of PUSCH transmissions. Such a compact DCI format may contain the HARQ process number ... and/or an NDI field.  ¶ [0060]).
The rationale and motivation for adding this teaching of Chatterjee is the same as the rationale and motivation for Claim 8.  

Regarding claim 12, Zhang-Chatterjee discloses on the features with respect to claim 8 as outlined above.
Zhang further teaches:
sending, by the network device, fifth DCI to the terminal device (Zhang: : the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., fifth DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]), wherein the fifth DCI indicates to the terminal device to transmit a fifth Msg 3 on a third PUSCH indicated by the fifth DCI, the fifth Msg 3 being an uplink message that is scheduled by a fifth random access response message in a random access procedure and that carries user data (Zhang: if there is UL data to be transmitted [i.e.,  fifth Msg3 carries user data] in the buffer of the UE, a larger TBS allocated in the RAR grant and its corresponding resource set is selected.  Fig. 22 and ¶ [0492]); 
receiving, by the network device on the third PUSCH, the fifth Msg 3 transmitted by the terminal device based on a field that is in the fifth DCI and that indicates transport block size information (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]), wherein a transport block size indicated by the field that is in the fifth DCI is equal to a parameter value, the parameter value being a size that is of a transport block occupied by the fifth Msg 3 and that is indicated in a random access response (RAR) (Zhang: the UE receives the Msg2 [i.e., RAR] and selects a corresponding TBS value [i.e., parameter value] according to whether the UL data [i.e., transport block for Msg3] is to be transmitted on Msg3.  Fig. 22 and ¶ [0492]); 
sending, by the network device, sixth DCI to the terminal device (Zhang: : the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., sixth DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]); and
receiving, by the network device, a sixth Msg 3 on a PUSCH indicated by the sixth DCI, wherein a transport block size indicated by a field that is in the sixth DCI and that indicates transport block size information is less than the parameter value, the sixth Msg 3 being an uplink message that is scheduled by a random access response message in a sixth random access procedure and that does not carry user data (Zhang: if there is no UL data to be transmitted in the buffer of the UE, that is, the UL data is not transmitted in Msg3 [i.e., sixth Msg3 does not carry user data], Then the smaller TBS allocated [i.e., parameter value] in the RAR grant [i.e., random access response (RAR)] and the corresponding resource set is selected [the Examiner interprets that because there is no uplink data to send using larger TBS, backing off on transmission of the larger TBS is done in order to transmit smaller TBS corresponding to Msg3 which does not carry user data].  Fig. 22 and ¶ [0492]).

Regarding claim 13, Zhang teaches:
A communications device, comprising (Zhang: an eNB provides multiple possible TBSs for Msg3 for the UE [i.e., a communications device] to select.  Fig. 29 and ¶ [0588]): 
a receiver (Zhang: The communication interface 310 performs functions for transmitting/receiving a signal through a wireless channel.  Fig. 3 and ¶ [0203]), configured to receive first downlink control information (DCI) from a network device (Zhang: : the eNB [i.e., a network device] provides Msg3 with multiple possible TBSs for the UE [i.e., a receiver] to select  … the TBS [Transport Block Size (¶ [0028])] value indicated by the DCI scheduling retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission, ... there is no difference in interpretation between the DCI scheduling retransmission of Msg3 and the DCI scheduling other PUSCH [i.e., Msg3 transmission is via PUSCH].  Fig. 29 and ¶ [0597]), wherein the first DCI includes a field that indicates to the communications device to transmit a first message Msg 3 or a second Msg 3 on a first physical uplink shared channel (PUSCH) indicated by the first DCI (Zhang: the UE receives the Msg2 [i.e., random access response (RAR), in limitation below] and selects a corresponding TBS value according to whether the UL data is to be transmitted on Msg3 and transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]), the first Msg 3 being an uplink message that is scheduled by a random access response message in a random access procedure and that does not carry user data (Zhang: if there is no UL data to be transmitted in the buffer of the UE, that is, the UL data is not transmitted in Msg3 [i.e., first Msg3 does not carry user data], Then the smaller TBS allocated in the RAR grant [i.e., random access response (RAR)] and the corresponding resource set is selected.  Fig. 22 and ¶ [0492]), and the second Msg 3 being an uplink message that is scheduled by a second random access response message in a random access procedure and that carries user data (Zhang: if there is UL data to be transmitted [i.e.,  second Msg3 carries user data] in the buffer of the UE, a larger TBS allocated in the RAR grant and its corresponding resource set is selected.  Fig. 22 and ¶ [0492]); 
a processor (Zhang: controller 330.  Fig. 3 and ¶ [0202]), configured to determine, based on the first DCI received by the receiver, to transmit the first Msg 3 or the second Msg 3 on the first PUSCH (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]); and
a sender (Zhang: The communication interface 310 performs functions for transmitting/receiving a signal through a wireless channel.  Fig. 3 and ¶ [0203]), configured to transmit the first Msg 3 or the second Msg 3 on the first PUSCH (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]).
Although Zhang teaches a UE receiving DCI scheduling PUSCH resources (of different Transport Block Sizes) from an eNB for transmitting Msg3 messages, Zhang does not explicitly teach:
wherein the receiver is further configured to receive second DCI from the network device, the second DCI including a field that indicates to the communications device to stop transmitting the first Msg 3 or the second Msg 3, and
wherein the processor is further configured to stop transmitting the first Msg 3 or the second Msg 3 based on the second DCI, 
wherein the field in the first DCI is at least one of a field set in a standard for indicating new data indicators (NDIs), a field set in a standard for indicating hybrid automatic repeat request (HARQ) process number information, and a field not set in a standard for indicating either NDIs or HARQ process number information, and
wherein the field in the second DCI is at least one of a field set in a standard and intended to be used to indicate NDIs that is reused to indicate to the communications device to stop transmitting the first Msg 3 or the second Msg 3, a field set in a standard and intended to be used to indicate HARQ process number information that is reused to indicate to the communications device to stop transmitting the first Msg 3 or the second Msg 3, and a field not set in a standard for indicating either NDIs or HARQ process number information that is used to indicate to the communications device to stop transmitting the first Msg 3 or the second Msg 3.
However, in the same field of endeavor, Chatterjee teaches:
wherein the receiver is further configured to receive second DCI from the network device, the second DCI including a field that indicates to the communications device to stop transmitting the first Msg 3 or the second Msg 3 (Chatterjee: In still other embodiments ... a new DCI format can be defined. In some such embodiments, an MTC-specific DCI format can be used to inform UEs in an enhanced coverage mode of the early termination of PUSCH transmissions ... such a compact new DCI format may include ... an NDI field … [although Chatterjee does not explicitly teach stopping transmission of Msg3 messages, Chatterjee does teach stopping of on-going PUSCH transmission; and Msg3, as taught by Zhang above, is transmitted via PUSCH transmission].  ¶ [0060]), and
wherein the processor is further configured to stop transmitting the first Msg 3 or the second Msg 3 based on the second DCI (Chatterjee: when the PUSCH data is successfully decoded before the end of the retransmission window ... a DCI message indicating early termination of retransmissions is sent from the eNB ... to the UE ... This stops any remaining retransmissions from the UE ... thereby saving power and freeing up transmission resources.  ¶ [0047]), 
wherein the field in the first DCI is at least one of a field set in a standard for indicating hybrid automatic repeat request (HARQ) process number information (Chatterjee: an HARQ process number may be used to identify block data for PUSCH transmissions ... The use of an HARQ process number to identify blocks of data may enable the system to distinguish between these different blocks of data. This use of an HARQ process number adds additional flexibility in transmitting the early termination indication in an asynchronous manner but is associated with additional changes to the DCI format in order to enable a new field for the HARQ process number.  ¶ [0059]), and
wherein the field in the second DCI is at least one of a field set in a standard and intended to be used to indicate NDIs that is reused to indicate to the communications device to stop transmitting the first Msg 3 or the second Msg 3, a field set in a standard and intended to be used to indicate HARQ process number information that is reused to indicate to the communications device to stop transmitting the first Msg 3 or the second Msg 3 (Chatterjee: a new DCI format can be defined. ... an MTC-specific DCI format can be used to inform UEs in an enhanced coverage mode of the early termination of PUSCH transmissions. Such a compact DCI format may contain the HARQ process number ... and/or an NDI field.  ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Chatterjee above in order to save power and free up transmission resources. (Chatterjee, ¶ [0047]).

Regarding claim 14, Zhang-Chatterjee discloses on the features with respect to claim 13 as outlined above.
Zhang further teaches:
the receiver is further configured to receive third DCI from the network device (Zhang: : the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., third DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]), wherein the third DCI includes a field that indicates to the communications device to transmit a third Msg 3 on a second PUSCH indicated by the third DCI, the third Msg 3 being an uplink message that is scheduled by a random access response message in a third random access procedure and that carries user data (Zhang: if there is UL data to be transmitted [i.e.,  third Msg3 carries user data] in the buffer of the UE, a larger TBS allocated in the RAR grant and its corresponding resource set is selected.  Fig. 22 and ¶ [0492]),
the processor is further configured to determine, based on the third DCI received by the receiver, to transmit the third Msg 3 on the second PUSCH (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]),
the sender is further configured to transmit the third Msg 3 on the second PUSCH Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]),
the receiver is further configured to receive fourth DCI from the network device (Zhang: : the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., fourth DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]), wherein the fourth DCI includes a field that indicates to the communications device to back off from transmitting the third Msg 3 and to transmit a fourth Msg 3, the fourth Msg 3 being an uplink message that is scheduled by a fourth random access response message in a random access procedure and that does not carry user data (Zhang: if there is no UL data to be transmitted in the buffer of the UE, that is, the UL data is not transmitted in Msg3 [i.e., fourth Msg3 does not carry user data], Then the smaller TBS allocated [i.e., parameter value] in the RAR grant [i.e., random access response (RAR)] and the corresponding resource set is selected [the Examiner interprets that because there is no uplink data to send using larger TBS, backing off on transmission of the larger TBS is done in order to transmit smaller TBS corresponding to Msg3 (fourth Msg 3) which does not carry user data].  Fig. 22 and ¶ [0492]),
the processor is further configured to back off, based on the fourth DCI, from transmitting the third Msg 3 to transmitting the fourth Msg 3 (Zhang: if there is no UL data to be transmitted in the buffer of the UE, that is, the UL data is not transmitted in Msg3 [i.e., fourth Msg3 does not carry user data], Then the smaller TBS allocated [i.e., parameter value] in the RAR grant [i.e., random access response (RAR)] and the corresponding resource set is selected [the Examiner interprets that because there is no uplink data to send using larger TBS, backing off on transmission of the larger TBS is done in order to transmit smaller TBS corresponding to Msg3 (fourth Msg 3) which does not carry user data].  Fig. 22 and ¶ [0492]), and
the sender is further configured to transmit the fourth Msg 3 on a PUSCH indicated by the fourth DCI Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]).
Chatterjee further teaches:
wherein the field in the third DCI is at least one of a field set in a standard for indicating HARQ process number information (Chatterjee: an HARQ process number may be used to identify block data for PUSCH transmissions ... The use of an HARQ process number to identify blocks of data may enable the system to distinguish between these different blocks of data. This use of an HARQ process number adds additional flexibility in transmitting the early termination indication in an asynchronous manner but is associated with additional changes to the DCI format in order to enable a new field for the HARQ process number.  ¶ [0059]), and a field not set in a standard for indicating either NDIs or HARQ process number information, and
wherein the field in the fourth DCI is at least one of a field set in a standard for indicating NDIs that is reused to indicate to the communications device to back off from transmitting the third Msg 3 and to transmit the fourth Msg 3, a field set in a standard for indicating HARQ process number information that is reused to indicate to the communications device to back off from transmitting the third Msg 3 and to transmit the fourth Msg 3 (Chatterjee: a new DCI format can be defined. ... an MTC-specific DCI format can be used to inform UEs in an enhanced coverage mode of the early termination of PUSCH transmissions. Such a compact DCI format may contain the HARQ process number ... and/or an NDI field.  ¶ [0060]).
The rationale and motivation for adding this teaching of Chatterjee is the same as the rationale and motivation for Claim 13.  

Regarding claim 15, Zhang-Chatterjee discloses on the features with respect to claim 13 as outlined above.
Zhang further teaches:
the receiver is further configured to receive fifth DCI from the network device (Zhang: : the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., fifth DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]), wherein the fifth DCI indicates to the communications device to transmit a fifth Msg 3 on a third PUSCH indicated by the fifth DCI, the fifth Msg 3 being an uplink message that is scheduled by a random access response message in a fifth random access procedure and that carries user data (Zhang: if there is UL data to be transmitted [i.e.,  third Msg3 carries user data] in the buffer of the UE, a larger TBS allocated in the RAR grant and its corresponding resource set is selected.  Fig. 22 and ¶ [0492]),
the processor is further configured to determine, based on a field that is in the fifth DCI and that indicates transport block size information, to transmit the fifth Msg 3 on the third PUSCH (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]), wherein a transport block size indicated by the field that is in the fifth DCI is equal to a parameter value, the parameter value being a size that is of a transport block occupied by the fifth Msg 3 and that is indicated in a random access response (RAR) (Zhang: the UE receives the Msg2 [i.e., RAR] and selects a corresponding TBS value [i.e., parameter value] according to whether the UL data [i.e., transport block for Msg3] is to be transmitted on Msg3.  Fig. 22 and ¶ [0492]),
the sender is further configured to transmit the fifth Msg 3 on the third PUSCH (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]), 
the receiver is further configured to receive sixth DCI from the network device (Zhang: : the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., sixth DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]),
the processor is further configured to determine, based on a field that is in the sixth DCI and that indicates transport block size information, to back off from transmitting the fifth Msg 3 and to transmit a sixth Msg 3, wherein a transport block size indicated by the field that is in the sixth DCI is less than the parameter value, the sixth Msg 3 being an uplink message that is scheduled by a random access response message in a sixth random access procedure and that does not carry user data (Zhang: if there is no UL data to be transmitted in the buffer of the UE, that is, the UL data is not transmitted in Msg3 [i.e., sixth Msg3 does not carry user data], Then the smaller TBS allocated [i.e., parameter value] in the RAR grant [i.e., random access response (RAR)] and the corresponding resource set is selected [the Examiner interprets that because there is no uplink data to send using larger TBS, backing off on transmission of the larger TBS is done in order to transmit smaller TBS corresponding to Msg3 which does not carry user data].  Fig. 22 and ¶ [0492]), and
the sender is further configured to transmit the sixth Msg 3 on a PUSCH indicated by the sixth DCI Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]).

Regarding claim 18, Zhang teaches:
A communications device, comprising (Zhang: an eNB [i.e., a communications device] provides multiple possible TBSs for Msg3 for the UE to select.  Fig. 29 and ¶ [0588]): 
a sender (Zhang: The wireless communication interface 210 performs functions for transmitting and receiving signals through a wireless channel.  Fig. 2 and ¶ [0189]), configured to send first downlink control information (DCI) to a terminal device (Zhang: : the eNB [i.e., a sender] provides Msg3 with multiple possible TBSs for the UE [i.e., terminal device] to select  … the TBS [Transport Block Size (¶ [0028])] value indicated by the DCI scheduling retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission, ... there is no difference in interpretation between the DCI scheduling retransmission of Msg3 and the DCI scheduling other PUSCH [i.e., Msg3 transmission is via PUSCH].  Fig. 29 and ¶ [0597]), wherein the first DCI includes a field that indicates to the terminal device to transmit a first message Msg 3 or a second Msg 3 on a first physical uplink shared channel (PUSCH) indicated by the first DCI (Zhang: the UE receives the Msg2 [i.e., random access response (RAR), in limitation below] and selects a corresponding TBS value according to whether the UL data is to be transmitted on Msg3 and transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]), the first Msg 3 being an uplink message that is scheduled by a second random access response message in a random access procedure and that does not carry user data (Zhang: if there is no UL data to be transmitted in the buffer of the UE, that is, the UL data is not transmitted in Msg3 [i.e., first Msg3 does not carry user data], Then the smaller TBS allocated in the RAR grant [i.e., random access response (RAR)] and the corresponding resource set is selected.  Fig. 22 and ¶ [0492]), and the second Msg 3 being an uplink message that is scheduled by a random access response message in a random access procedure and that carries user data (Zhang: if there is UL data to be transmitted [i.e.,  second Msg3 carries user data] in the buffer of the UE, a larger TBS allocated in the RAR grant and its corresponding resource set is selected.  Fig. 22 and ¶ [0492]); 
a processor (Zhang: a controller 240.  Fig. 2 and ¶ [0188]), configured to determine the first PUSCH according to the first DCI (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]); and
a receiver (Zhang: The wireless communication interface 210 performs functions for transmitting and receiving signals through a wireless channel.  Fig. 2 and ¶ [0189]), configured to receive, on the first PUSCH, the first Msg 3 or the second Msg 3 transmitted by the terminal device (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]).
Although Zhang teaches a UE receiving DCI scheduling PUSCH resources (of different Transport Block Sizes) from an eNB for transmitting Msg3 messages, Zhang does not explicitly teach:
wherein the sender is further configured to send second DCI to the terminal device, the second DCI including a field that indicates to the terminal device to stop transmitting the first Msg 3 or the second Msg3, 
wherein the field in the first DCI is at least one of a field set in a standard for indicating new data indicators (NDIs), a field set in a standard for indicating hybrid automatic repeat request (HARQ) process number information, and a field not set in a standard for indicating either NDIs or HARQ process number information, and
wherein the field in the second DCI is at least one of a field set in a standard for indicating NDis that is reused to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg 3, a field set in a standard for indicating HARQ process number information that is reused to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg 3, and a field not set in a standard for indicating either NDIs or HARQ process number information that is used to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg 3.
However, in the same field of endeavor, Chatterjee teaches:
wherein the sender is further configured to send second DCI to the terminal device, the second DCI including a field that indicates to the terminal device to stop transmitting the first Msg 3 or the second Msg3 (Chatterjee: In still other embodiments ... a new DCI format can be defined. In some such embodiments, an MTC-specific DCI format can be used to inform UEs in an enhanced coverage mode of the early termination of PUSCH transmissions ... such a compact new DCI format may include ... an NDI field … [although Chatterjee does not explicitly teach stopping transmission of Msg3 messages, Chatterjee does teach stopping of on-going PUSCH transmission; and Msg3, as taught by Zhang above, is transmitted via PUSCH transmission].  ¶ [0060]), 
wherein the field in the first DCI is at least one of a field set in a standard for indicating hybrid automatic repeat request (HARQ) process number information (Chatterjee: an HARQ process number may be used to identify block data for PUSCH transmissions ... The use of an HARQ process number to identify blocks of data may enable the system to distinguish between these different blocks of data. This use of an HARQ process number adds additional flexibility in transmitting the early termination indication in an asynchronous manner but is associated with additional changes to the DCI format in order to enable a new field for the HARQ process number.  ¶ [0059]), and a field not set in a standard for indicating either NDIs or HARQ process number information, and
wherein the field in the second DCI is at least one of a field set in a standard for indicating NDis that is reused to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg 3, a field set in a standard for indicating HARQ process number information that is reused to indicate to the terminal device to stop transmitting the first Msg 3 or the second Msg 3 (Chatterjee: a new DCI format can be defined. ... an MTC-specific DCI format can be used to inform UEs in an enhanced coverage mode of the early termination of PUSCH transmissions. Such a compact DCI format may contain the HARQ process number ... and/or an NDI field.  ¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to include the features as taught by Chatterjee above in order to save power and free up transmission resources. (Chatterjee, ¶ [0047]).

Regarding claim 19, Zhang-Chatterjee discloses on the features with respect to claim 18 as outlined above.
Zhang further teaches:
the sender is further configured to send third DCI to the terminal device (Zhang: : the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., third DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]), wherein the third DCI includes a field that indicates to the terminal device to transmit a third Msg 3 on a second PUSCH indicated by the third DCI, the third Msg 3 being an uplink message that is scheduled by a random access response message in a third random access procedure and that carries user data (Zhang: if there is UL data to be transmitted [i.e.,  third Msg3 carries user data] in the buffer of the UE, a larger TBS allocated in the RAR grant and its corresponding resource set is selected.  Fig. 22 and ¶ [0492]), and
the receiver is further configured to receive, on the second PUSCH, the third Msg 3 transmitted by the terminal device (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]), and
the sender is further configured to send fourth DCI to the terminal device (Zhang: : the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., fourth DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]), wherein the fourth DCI includes a field that indicates to the terminal device to back off from transmitting the third Msg 3 and to transmit a fourth Msg 3, the fourth Msg 3 being an uplink message that is scheduled by a fourth random access response message in a random access procedure and that does not carry user data (Zhang: if there is no UL data to be transmitted in the buffer of the UE, that is, the UL data is not transmitted in Msg3 [i.e., fourth Msg3 does not carry user data], Then the smaller TBS allocated [i.e., parameter value] in the RAR grant [i.e., random access response (RAR)] and the corresponding resource set is selected [the Examiner interprets that because there is no uplink data to send using larger TBS, backing off on transmission of the larger TBS is done in order to transmit smaller TBS corresponding to Msg3 (fourth Msg 3) which does not carry user data].  Fig. 22 and ¶ [0492]).
Chatterjee further teaches:
wherein the field in the third DCI is at least one of a field set in a standard for indicating HARQ process number information (Chatterjee: an HARQ process number may be used to identify block data for PUSCH transmissions ... The use of an HARQ process number to identify blocks of data may enable the system to distinguish between these different blocks of data. This use of an HARQ process number adds additional flexibility in transmitting the early termination indication in an asynchronous manner but is associated with additional changes to the DCI format in order to enable a new field for the HARQ process number.  ¶ [0059]), and a field not set in a standard for indicating either NDIs or HARQ process number information, and
wherein the field in the fourth DCI is at least one of a field set in a standard for indicating NDIs that is reused to indicate to the terminal device to back off from transmitting the third Msg 3 and to transmit the fourth Msg 3, a field set in a standard for indicating HARQ process number information that is reused to indicate to the terminal device to back off from transmitting the third Msg 3 and to transmit the fourth Msg 3 (Chatterjee: a new DCI format can be defined. ... an MTC-specific DCI format can be used to inform UEs in an enhanced coverage mode of the early termination of PUSCH transmissions. Such a compact DCI format may contain the HARQ process number ... and/or an NDI field.  ¶ [0060]).
The rationale and motivation for adding this teaching of Chatterjee is the same as the rationale and motivation for Claim 18.  

Regarding claim 20, Zhang-Chatterjee discloses on the features with respect to claim 18 as outlined above.
Zhang further teaches:
the sender is further configured to send fifth DCI to the terminal device (Zhang: : the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., fifth DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]), wherein the fifth DCI indicates to the terminal device to transmit a fifth Msg 3 on a third PUSCH indicated by the fifth DCI, the fifth Msg 3 being an uplink message that is scheduled by a fifth random access response message in a random access procedure and that carries user data (Zhang: if there is UL data to be transmitted [i.e.,  fifth Msg3 carries user data] in the buffer of the UE, a larger TBS allocated in the RAR grant and its corresponding resource set is selected.  Fig. 22 and ¶ [0492]),
the receiver is further configured to receive, on the third PUSCH, the fifth Msg 3 transmitted by the terminal device based on a field that is in the fifth DCI and that indicates transport block size information (Zhang: the UE ... transmits Msg3 (carried by the PUSCH) on the corresponding resource set.  Fig. 22 and ¶ [0492]), wherein a transport block size indicated by the field that is in the fifth DCI is equal to a parameter value, the parameter value being a size that is of a transport block occupied by the fifth Msg 3 and that is indicated in a random access response (RAR) (Zhang: the UE receives the Msg2 [i.e., RAR] and selects a corresponding TBS value [i.e., parameter value] according to whether the UL data [i.e., transport block for Msg3] is to be transmitted on Msg3.  Fig. 22 and ¶ [0492]),
the sender is further configured to send sixth DCI to the terminal device (Zhang: : the eNB provides Msg3 with multiple possible TBSs for the UE to select  … the TBS value indicated by the DCI scheduling [i.e., sixth DCI] retransmission of Msg3 is the TBS value used for actual transmission of Msg3 in retransmission ...  Fig. 29 and ¶ [0597]); and
the receiver is further configured to receive a sixth Msg 3 on a PUSCH indicated by the sixth DCI, wherein a transport block size indicated by a field that is in the sixth DCI and that indicates transport block size information is less than the parameter value, the sixth Msg 3 being an uplink message that is scheduled by a random access response message in a sixth random access procedure and that does not carry user data (Zhang: if there is no UL data to be transmitted in the buffer of the UE, that is, the UL data is not transmitted in Msg3 [i.e., sixth Msg3 does not carry user data], Then the smaller TBS allocated [i.e., parameter value] in the RAR grant [i.e., random access response (RAR)] and the corresponding resource set is selected [the Examiner interprets that because there is no uplink data to send using larger TBS, backing off on transmission of the larger TBS is done in order to transmit smaller TBS corresponding to Msg3 which does not carry user data].  Fig. 22 and ¶ [0492]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Chatterjee in view of Christoffersson et.al. (US Patent Application Publication, 20200077448, hereinafter, “Christoffersson”).
Regarding claim 6, Zhang-Chatterjee discloses on the features with respect to claim 1 as outlined above.
Zhang-Chatterjee does not explicitly teach:
wherein the method further comprises: 
receiving, by the terminal device, radio resource control (RRC) signaling sent by the network device, wherein the RRC signaling indicates to the terminal device to determine a maximum quantity of hybrid automatic repeat request (HARQ) transmissions of the second Msg 3; and
determining, by the terminal device, the maximum quantity of HARQ transmissions of the second Msg 3 based on the RRC signaling, and
wherein the transmitting of the second Msg 3 on the first PUSCH comprises: 
transmitting, by the terminal device, the second Msg 3 based on the maximum quantity of HARQ transmissions of the second Msg 3. 
However, in the same field of endeavor, Christoffersson teaches:
wherein the method further comprises: 
receiving, by the terminal device, radio resource control (RRC) signaling sent by the network device, wherein the RRC signaling indicates to the terminal device to determine a maximum quantity of hybrid automatic repeat request (HARQ) transmissions of the second Msg 3 (Christoffersson: At Step 3, the UE transmits Layer 2/Layer 3 (L2/L3) Message to the eNB by using resource indicated by the RAR [i.e., RRC signaling from the eNB (network device)]. This message is the first scheduled uplink transmission on the PUSCH and makes use of Hybrid Automatic Repeat reQuest (HARQ). It conveys the actual random access procedure message, such as an RRC connection request ...  Fig. 2 and ¶ [0048]); and
determining, by the terminal device, the maximum quantity of HARQ transmissions of the second Msg 3 based on the RRC signaling (Christoffersson: the UEs restart the random access procedure after reaching the maximum number of HARQ retransmissions [i.e., UE has determined the maximum quantity of HARQ transmissions of Msg 3].  Fig. 2 and ¶ [0048]), and
wherein the transmitting of the second Msg 3 on the first PUSCH comprises: 
transmitting, by the terminal device, the second Msg 3 based on the maximum quantity of HARQ transmissions of the second Msg 3 (Christoffersson: At Step 3, the UE transmits Layer 2/Layer 3 (L2/L3) Message [i.e., Msg 3, per Fig. 2] to the eNB by using resource indicated by the RAR ... and the UEs restart the random access procedure after reaching the maximum number of HARQ retransmissions.  Fig. 2 and ¶ [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Chatterjee to include the features as taught by Christoffersson above in order to enable contention-based random access. (Christoffersson, ¶ [0040]).

Regarding claim 16, Zhang-Chatterjee discloses on the features with respect to claim 13 as outlined above.
Zhang-Chatterjee does not explicitly teach:
the receiver is further configured to receive radio resource control (RRC) signaling sent by the network device, wherein the RRC signaling indicates to the communications device to determine a maximum quantity of HARQ transmissions of the second Msg 3; 
the processor is further configured to determine the maximum quantity of HARQ transmissions of the second Msg 3 based on the RRC signaling received by the receiver; and
the sender is further configured to transmit the second Msg 3 based on the maximum quantity that is of HARQ transmissions of the second Msg 3 and that is determined by the processor. 
However, in the same field of endeavor, Christoffersson teaches:
the receiver is further configured to receive radio resource control (RRC) signaling sent by the network device, wherein the RRC signaling indicates to the communications device to determine a maximum quantity of HARQ transmissions of the second Msg 3 (Christoffersson: At Step 3, the UE transmits Layer 2/Layer 3 (L2/L3) Message to the eNB by using resource indicated by the RAR [i.e., RRC signaling from the eNB (network device)]. This message is the first scheduled uplink transmission on the PUSCH and makes use of Hybrid Automatic Repeat reQuest (HARQ). It conveys the actual random access procedure message, such as an RRC connection request ...  Fig. 2 and ¶ [0048]); 
the processor is further configured to determine the maximum quantity of HARQ transmissions of the second Msg 3 based on the RRC signaling received by the receiver (Christoffersson: the UEs restart the random access procedure after reaching the maximum number of HARQ retransmissions [i.e., UE has determined the maximum quantity of HARQ transmissions of Msg 3].  Fig. 2 and ¶ [0048]); and
the sender is further configured to transmit the second Msg 3 based on the maximum quantity that is of HARQ transmissions of the second Msg 3 and that is determined by the processor (Christoffersson: At Step 3, the UE transmits Layer 2/Layer 3 (L2/L3) Message [i.e., Msg 3, per Fig. 2] to the eNB by using resource indicated by the RAR ... and the UEs restart the random access procedure after reaching the maximum number of HARQ retransmissions.  Fig. 2 and ¶ [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Chatterjee to include the features as taught by Christoffersson above in order to enable contention-based random access. (Christoffersson, ¶ [0040]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang-Chatterjee-Christoffersson in view of Futaki (US Patent Application Publication, 20190028923, hereinafter, “Futaki”).
Regarding claim 7, Zhang-Chatterjee-Christoffersson discloses on the features with respect to claim 6 as outlined above.
Zhang-Chatterjee-Christoffersson does not explicitly teach:
determining, by the terminal device, the maximum quantity of HARQ transmissions of the second Msg 3 based on a first information element and a second information element; or
determining, by the terminal device, the maximum quantity of HARQ transmissions of the second Msg 3 based on a third information element,
wherein the first information element is in the RRC signaling and is used to determine the maximum quantity of HARQ transmissions of the second Msg 3, the first information element being used to indicate a value in a first set,
wherein the second information element is in the RRC signaling and is used to determine a maximum quantity of HARQ transmissions of the first Msg 3, the second information element being used to indicate a value in a second set, and the first set being different from the second set, and
wherein the third information element is in the RRC signaling and is used to determine the maximum quantity of HARQ transmissions of the second Msg 3, the third information element being used to indicate a value in a third set. 
However, in the same field of endeavor, Futaki teaches:
determining, by the terminal device, the maximum quantity of HARQ transmissions of the second Msg 3 based on a third information element (Futaki: the first radio resource configuration IE [i.e., third information element] may include at least one of the following IEs regarding a RACH configuration: ... [0050] maxHARQ-Msg3Tx; ... The “maxHARQ-Msg3Tx” IE indicates the maximum number of Hybrid Automatic Repeat Request (HARQ) retransmissions of a third message (Msg3) (i.e., RRC Connection Request message) in the random access procedure.  Fig. 2 and ¶ [0044-0052]),
wherein the third information element is in the RRC signaling and is used to determine the maximum quantity of HARQ transmissions of the second Msg 3 (Futaki: the first radio resource configuration IE [i.e., third information element] may include at least one of the following IEs regarding a RACH configuration: ... [0050] maxHARQ-Msg3Tx; ... The “maxHARQ-Msg3Tx” IE indicates the maximum number of Hybrid Automatic Repeat Request (HARQ) retransmissions of a third message (Msg3) (i.e., RRC Connection Request message) in the random access procedure.  Fig. 2 and ¶ [0044-0052]), the third information element being used to indicate a value in a third set (Futaki: the system information contains a value (hereinafter referred to as a “base value”) of a first radio resource configuration information element (IE). This value is associated ... with a first coverage enhancement (CE) level (e.g., a CE level 1) [i.e., third set].  Fig. 2 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Chatterjee-Christoffersson to include the features as taught by Futaki above in order to reduce the data size (i.e., signalling overhead) for notifying a radio terminal of a plurality of radio resource configurations. (Futaki, ¶ [0021]).

Regarding claim 17, Zhang-Chatterjee-Christoffersson discloses on the features with respect to claim 16 as outlined above.
Zhang-Chatterjee-Christoffersson does not explicitly teach:
determine the maximum quantity of HARQ transmissions of the second Msg 3 based on a first information element and a second information element; or
determine the maximum quantity of HARQ transmissions of the second Msg 3 based on a third information element,
wherein the first information element is in the RRC signaling and is used to determine the maximum quantity of HARQ transmissions of the second Msg 3, the first information element being used to indicate a value in a first set,
wherein the second information element is in the RRC signaling and is used to determine a maximum quantity of HARQ transmissions of the first Msg 3, the second information element being used to indicate a value in a second set, and the first set being different from the second set, and
wherein the third information element is in the RRC signaling and is used to determine the maximum quantity of HARQ transmissions of the second Msg 3, the third information element being used to indicate a value in a third set. 
However, in the same field of endeavor, Futaki teaches:
determine the maximum quantity of HARQ transmissions of the second Msg 3 based on a third information element (Futaki: the first radio resource configuration IE [i.e., third information element] may include at least one of the following IEs regarding a RACH configuration: ... [0050] maxHARQ-Msg3Tx; ... The “maxHARQ-Msg3Tx” IE indicates the maximum number of Hybrid Automatic Repeat Request (HARQ) retransmissions of a third message (Msg3) (i.e., RRC Connection Request message) in the random access procedure.  Fig. 2 and ¶ [0044-0052]),
wherein the third information element is in the RRC signaling and is used to determine the maximum quantity of HARQ transmissions of the second Msg 3 (Futaki: the first radio resource configuration IE [i.e., third information element] may include at least one of the following IEs regarding a RACH configuration: ... [0050] maxHARQ-Msg3Tx; ... The “maxHARQ-Msg3Tx” IE indicates the maximum number of Hybrid Automatic Repeat Request (HARQ) retransmissions of a third message (Msg3) (i.e., RRC Connection Request message) in the random access procedure.  Fig. 2 and ¶ [0044-0052]), the third information element being used to indicate a value in a third set (Futaki: the system information contains a value (hereinafter referred to as a “base value”) of a first radio resource configuration information element (IE). This value is associated ... with a first coverage enhancement (CE) level (e.g., a CE level 1) [i.e., third set].  Fig. 2 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang-Chatterjee-Christoffersson to include the features as taught by Futaki above in order to reduce the data size (i.e., signalling overhead) for notifying a radio terminal of a plurality of radio resource configurations. (Futaki, ¶ [0021]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416